DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1, 2021 has been entered.
 
Response to Amendment and Arguments
	In view of the amendment filed on February 1, 2021, claims 1 and 37 have been amended and claims 9-10 have been canceled. Accordingly, claims 1-8, 11-34 and 37 are pending and claims 15-34 were withdrawn from consideration, so claims 1-8, 11-14 and 37 are presented for examination.
	In the amendment filed on February 1, 2021, claims 1 and 37 have been amended to include the subject matter in canceled claims 9 and 10. The amendment to independent claims 1 and 37 overcome the rejection of claims 1-5, 8, 11, 14 and 37 under 35 U.S.C. 102(a)(1) as being anticipated by Racenet et al. (US 2013/0209659). the multi-functional electrophilic PEG component is blended with the linear electrophilic PEG component"). Furthermore, Hammen et al. (US 20040224843) discloses polyethylene glycol is electrophilic material (claim 23).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 3, the phrase "combinations thereof" renders the claim indefinite because claim 3 recites 30 compositions, thus, all possible combinations of 30 compositions would equal to about 1 billion combinations (i.e. 30 x 29 x 28 x 27.…. 2 x 1).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8, 11, 14 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Racenet et al. (US 2013/0209659) in view of Ladet et al. (US 2014/0364878) and further in view of Cassingham et al. (US 8,642,085) and Hammen et al..
Regarding claim 1, Racenet discloses a medical device 26 (Fig. 2 and para [0032]) comprising: 
a fibrous substrate (para [0061]: “a reinforcement member for providing increased strength or support. The reinforcement member may be positioned within or on a surface of the buttress. Some suitable non-limiting examples of reinforcement members include fabrics, meshes, monofilaments, multifilament braids, chopped fibers (sometimes referred to in the art as staple fibers) and combinations thereof.” The reinforcement member has been interpreted as a fibrous substrate); and 
a foam body comprising the reaction product of a nucleophilic precursor component and an electrophilic precursor component (para [0053]: “the electrophilic and nucleophilic components may be contacted or mixed and allowed to crosslink in a mold of desired dimensions. Next, the mold may be placed in a lyophilization chamber, converting the hydrogel to a foam buttress.”); 
wherein the medical device has a thickness from about 0.1 mm to about 3 mm (para [0059]: “buttress materials can be at least 0.2 cm thick, in embodiments from about 0.3 to about 1.5 cm thick.” Examiner notes that 0.1 cm equal 1 mm).
Racenet discloses non-porous layer on a surface of the implant (para [0060]: “the buttress may further include a non-porous layer. The non-porous layer may retard or prevent tissue ingrowth from surrounding tissues thereby acting as an adhesion barrier and preventing the formation of unwanted scar tissue. Thus, in embodiments, the buttress material possesses anti-adhesion properties. Techniques for forming non-porous layers from such materials are within the purview of those skilled in the art and include, for example, casting, molding and the like.”) however, Racenet fails to disclose the non-porous layer is a film comprising an additional electrophilic material.
However, Ladet teaches anti-adhesion material can be hyaluronic acids, polyethylene glycol (para [0046]) and coating of the anti-adhesion material is in the form of a bioabsorbable film (para [0052]).   
Therefore, it would have been obvious to a person having ordinary skill in the art to have provided the anti-adhesion layer of Racenet in the form of hyaluronic acids film or polyethylene glycol film since Ladet taught that these material is not only provide excellent anti-adhesion property but they also bioabsorbable. Examiner notes that Applicant states that polyethylene glycol is an electrophilic material (para [0124] of the publication of the instant application). Examiner notes that polyethylene glycol by itself is an electrophilic material. Extrinsic evidence, Cassingham et al. (US 8,642,085), which is an adhesion barrier, discloses polyethylene glycol (PEG) can be multi-functional or linear, however, both forms are electrophilic material (col. 5, line 65 to col. 6, line 1: "the multi-functional electrophilic PEG component is blended with the linear electrophilic PEG component"). Furthermore, Hammen et al. (US 20040224843) discloses polyethylene glycol is electrophilic material (claim 23).
 
Regarding claim 2, Racenet discloses the fibrous substrate (reinforcement member) is selected from the group consisting of knitted structures, woven structures, non-woven structures, and combinations thereof (para [0061]: “Where the reinforcement member is a mesh, it may be prepared using any technique known to those skilled in the art, such as knitting, weaving, tatting, knipling or the like…The chopped fibers can thus form a non-woven material, such as a mat or a felt. The chopped fibers may be joined together (e.g., by heat fusing) or they may be unattached to each other.”)

Regarding claim 3, Racenet discloses the fibrous substrate (reinforcement member) comprises a polyethylene glycol (paragraph [0053] discloses the foam body is formed by the reaction product of electrophilic and nucleophilic components. Paragraph [0037] discloses the electrophilic and nucleophilic components may further have biologically inert and water soluble cores and the water soluble cores is a polymeric region that is water soluble, suitable polymers that may be used include: polyethylene glycol or oxidized cellulose. Since the foam body is attached to the reinforcement member to form the buttress, thus, one can state that the reinforcement member comprises a polyethylene glycol. Examiner notes that Racenet and Ladet fail to recite other compositions, which are recited in the claim, however, Examiner contends that other compositions are obvious to one of ordinary skill in the art since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.).

Regarding claim 4, Racenet discloses the fibrous substrate (reinforcement member) comprises oxidized cellulose (see rejection of claim 3 above).

Regarding claim 5, Racenet discloses the fibrous substrate (reinforcement member) possesses pores (para [0061] discloses reinforcement member is a mesh. Examiner notes that a mesh would have pores).

Regarding claim 8, Racenet discloses the electrophilic precursor component comprises a multi-arm polyethylene glycol functionalized with N- hydroxysuccinimide groups (para [0008]-[0009]).

Regarding claim 11, Racenet discloses the medical device is selected from the group consisting of surgical buttresses, hernia patches, and tissue scaffolds (Examiner notes that Racenet discloses the surgical device is a surgical buttress (para [0008]). Since the surgical buttress also has a mesh as a reinforcement member, Examiner contends that the device of Racenet can be used as a hernia patch. The surgical buttress of Racenet includes a porous foam body (para [0058]) and a porous mesh (para [0061]), thus, the surgical buttress of Racenet can be used as a tissue scaffold).

Regarding claims 12-14, Racenet discloses the medical device is a hernia patch having a thickness from about 0.3 mm to about 2.5 mm (para [0059]: “buttress materials can be at least 0.2 cm thick, in embodiments from about 0.3 to about 1.5 cm thick.” Examiner notes that 0.1 cm equal 1 mm). Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Racenet, by selecting the thickness of the implant to be in the ranges that required in the claims since it has been held that discovering the optimum or 

Regarding claim 37, Racenet discloses a medical device (see, e.g. Figs. 3A-3F) comprising: 
a fibrous substrate (para [0061]: “a reinforcement member for providing increased strength or support. The reinforcement member may be positioned within or on a surface of the buttress. Some suitable non-limiting examples of reinforcement members include fabrics, meshes, monofilaments, multifilament braids, chopped fibers (sometimes referred to in the art as staple fibers) and combinations thereof.” The reinforcement member has been interpreted as a fibrous substrate); and 
a foam body consisting essentially of the reaction product of a nucleophilic precursor component and an electrophilic precursor component (para [0053]: “the electrophilic and nucleophilic components may be contacted or mixed and allowed to crosslink in a mold of desired dimensions. Next, the mold may be placed in a lyophilization chamber, converting the hydrogel to a foam buttress.”); 
wherein the medical device is an implant having a thickness from about 0.1 mm to about 3 mm (para [0059]: “buttress materials can be at least 0.2 cm thick, in embodiments from about 0.3 to about 1.5 cm thick.” Examiner notes that 0.1 cm equal 1 mm).
Racenet discloses non-porous layer on a surface of the implant (para [0060]: “the buttress may further include a non-porous layer. The non-porous layer may retard or prevent tissue ingrowth from surrounding tissues thereby acting as an adhesion barrier and preventing the formation of unwanted scar tissue. Thus, in embodiments, the buttress material possesses anti-adhesion properties. Techniques for forming non-porous layers from such materials are within the purview of those skilled in the art and include, for example, casting, molding and the like.”) however, Racenet fails to disclose the non-porous layer is a film comprising an additional electrophilic material.
However, Ladet teaches anti-adhesion material can be hyaluronic acids, polyethylene glycol (para [0046]) and coating of the anti-adhesion material is in the form of a bioabsorbable film (para [0052]).   
Therefore, it would have been obvious to a person having ordinary skill in the art to have provided the anti-adhesion layer of Racenet in the form of hyaluronic acids film or polyethylene glycol film since Ladet taught that these material is not only provide excellent anti-adhesion property but they also bioabsorbable. Examiner notes that Applicant states that polyethylene glycol is an electrophilic material (para [0124] of the publication of the instant application). Examiner notes that polyethylene glycol by itself is an electrophilic material. Extrinsic evidence, Cassingham et al. (US 8,642,085), which is an adhesion barrier, discloses polyethylene glycol (PEG) can be multi-functional or linear, however, both forms are electrophilic material (col. 5, line 65 to col. 6, line 1: "the multi-functional electrophilic PEG component is blended with the linear electrophilic PEG component"). Furthermore, Hammen et al. (US 20040224843) discloses polyethylene glycol is electrophilic material (claim 23).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Racenet et al. in view of Ladet et al. as applied to claim 1 above and further in view of DynaMesh”).
Regarding claim 6, the modified device of Racenet discloses the claimed invention substantially as claimed, as set forth above for claim 5.
Racenet is silent regarding the effective porosity of the fibrous substrate ranging from about 3% to about 72%.
However, DynaMesh teaches a similar hernia mesh comprising a woven structure. In order to reduce scar tissue and patient discomfort, DynaMesh teaches configuring its pores so that they achieve an optimal effective porosity of up to 69% (see pages 14-15 of the DynaMesh catalogue).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify Racenet, by configuring the pores such that they have an effective porosity ranging from about 3% to about 69%, as taught by DynaMesh, in order to reduce patient discomfort (pages 14-15). Furthermore, it would have been obvious to one of ordinary skill in the art to have perform routine experimentation to adjust the porosity of the mesh of Racenet to have a desired porosity based on the type of tissue of patient.
 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Racenet et al. and Ladet et al. as applied to claim 1 above and further in view of Sargeant et al. (US 2011/0081398).

Regarding claim 7, the modified device of Racenet discloses the nucleophilic precursor component is selected from the group consisting of collagen, gelatin, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/TUAN V NGUYEN/Primary Examiner, Art Unit 3771